Citation Nr: 1449819	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-36 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for chronic headaches, to include as due to herbicide exposure, to include as secondary to service-connected traumatic brain injury (TBI), posttraumatic stress disorder (PTSD), tinnitus and/or hearing loss.


WITNESSES AT HEARING ON APPEAL

The Veteran and L. P.


ATTORNEY FOR THE BOARD

Kristy L. Zadora
INTRODUCTION

The Veteran had active duty service from October 1965 to February 1969, to include service in the Republic of Vietnam from November 1966 to November 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, denied service connection for bilateral tinnitus, bilateral hearing loss and chronic headaches.  In January 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) that was received by the RO in August 2010.

In September 2014, the Veteran and his friend testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence in support of his claim, accompanied by a waiver of initial agency of original jurisdiction (AOJ) review.  See 38 C.F.R. §§ 20.800, 20.1304 (2014). 

The Board notes that, in October 2008, the Veteran filed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing AMVETS as his representative.as his power of attorney (POA) in October 2008.  In October 2012, he submitted a new VA Form 21-22, granting a power of attorney (POA) in favor of the National Association of County Veterans Service Officers..  However, during the September 2014 hearing, the Veteran clarified that he had revoked his POA, and had elected to proceed without representation.  To date, the Veteran has not appointed a new representative.  Therefore, he is now considered to proceed pro se (unrepresented) in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran.  A review of the documents in Virtual VA reveals a transcript of the September 2014 hearing as well as VA treatment records dated through December 2013; such records were considered in the December 2013 supplemental statement of the case (SSOC).  The remaining documents in the 
Virtual VA file consists of various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.  

The Board's disposition of the service connection claims for bilateral tinnitus and bilateral hearing loss are set forth below.  The service connection claim for chronic headaches is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in his September 2014 hearing testimony, the Veteran appeared to raise a claim for an increased rating for a TBI.  No such claim has been adjudicated by the AOJ.  Therefore, this matter is not properly before the Board, and it is thus referred to the AOJ for appropriate action.


FINDING OF FACT

In a January 2013 rating decision, VA granted the Veteran's service connection claims for bilateral tinnitus and bilateral hearing loss.


CONCLUSIONS OF LAW

1.  As the January 2013 award of service connection for bilateral tinnitus represents a grant of the benefit sought on appeal with respect to that claim, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2002); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2014). 

2.  As the January 2013 award of service connection for bilateral hearing loss represents a grant of the benefit sought on appeal with respect to that claim, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2002); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.   38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

Although the Veteran perfected an appeal to the Board with respect to the March 2009 denials of service connection for bilateral tinnitus and bilateral hearing loss, in a subsequent rating decision dated in January 2013, the service connection claims were granted. 

Under these circumstances, the Board finds that the service connection claims for bilateral tinnitus and bilateral hearing loss, which were formerly in appellate status prior to January 2013, have been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeals as to these matters.  The Veteran was notified of this fact in correspondence from VA dated in May 2013 and in the January 2013 rating decision itself.  [Parenthetically, the Board further notes that the Veteran has not in any way disagreed with the AOJ's determination as to either the assigned effective date or rating]. 

Hence, with respect to these matters, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal relating to the service connection claims for bilateral tinnitus and bilateral hearing loss.


ORDER

The appeal as to the claim for service connection for bilateral tinnitus is dismissed.

The appeal as to the claim for service connection for bilateral hearing loss is dismissed.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim remaining on appeal is warranted.

With regard to the Veteran's chronic headaches, he has claimed that such disability is the result of an in-service blast injury or that it was caused or aggravated by his service-connected disabilities.  Specifically, he has alleged that his chronic headaches were the result of a blast injury sustained during a July 1967 rocket barrage at Da Nang Airbase.  He has also alleged that his service-connected TBI, PTSD, tinnitus and/or hearing loss caused or aggravated his claimed chronic headaches.  Finally, he has alleged that his in-service exposure to herbicide caused his chronic headaches.

A December 2010 opinion from Dr. A. B., a private neurologist, stated that the Veteran's headaches began in 1967 and this physician opined that the Veteran's chronic post-traumatic headaches were related to his service in Vietnam.  However, this opinion did not contain a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  In a March 2010 private opinion, Dr. A. H. indicated that the Veteran's chronic headaches "could be" related to a TBI but further stated that such a determination was not his area of expertise.  This opinion is not sufficient to substantiate the claim due to the speculative or vague language employed by the physician.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  See also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The Veteran underwent a VA examination in November 2013.  However, the examining physician based his opinion on the lack of documented headache complaints, with the exception of headaches that were attributable to gastroenteritis, in the service treatment records.  The VA physician did not discuss the relevance or import of the Veteran's lay statements regarding headaches in service and immediately following service nor did he discuss relevance or import of the Veteran's lay statements regarding the July 1967 blast injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).  Further, the physician did not address the Veteran's contentions that his service-connected TBI, PTSD, hearing loss and/or tinnitus aggravated his claimed headaches, but rather generally opined that headaches were not caused or related to these service-connected disabilities.  Finally, the opinion did not address the Veteran's contention that his chronic headaches were the result of his in-service herbicide exposure.

The Board also notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for service connection for chronic headaches.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the AOJ should forward the claims file to the physician who examined the Veteran in November 2013.  The AOJ should only arrange for further examination of the Veteran if the prior examiner is unavailable, or if further examination of the Veteran is deemed necessary.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging to obtain further medical opinion in this appeal, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disability from the San Diego VA Healthcare System and that records from that facility dated through December 2013 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   Hence, the AOJ should obtain all records of pertinent treatment from the San Diego VA Health Care System (since December 2013) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002)); but see also 38 U.S.C.A. § 5103(b)(3) (West  Supp.2013) amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent non-VA records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (/West 2002); 38 C.F.R.§ 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, the matter is hereby REMANDED for the following action:

1.  Obtain from the San Diego Health Care System all outstanding, pertinent records of evaluation and/or treatment of the Veteran related to his headache condition, dated since December 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.   

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who examined the Veteran and provided the November 2013 opinion.  

If that individual is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo another VA examination, by an appropriate physician.

The contents of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of all the relevant evidence, the designated physician should render an opinion, based on accepted medical principles, that addresses the following:

a) Whether it is at least as likely as not (i.e., is a 50 percent or greater probability) that the chronic headaches had its onset in or is otherwise medical to an in-service injury, disease or event, to include exposure to herbicides and/or the July 1967 blast injury.   If not, then

b) Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the chronic headaches were caused or are aggravated (worsened beyond the natural progression) by service-connected PTSD, a TBI, hearing loss and/or tinnitus.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the examiner must should consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to the in-service blast injury, and as to onset and continuity of symptoms of chronic headaches. 

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


